WARD, Circuit Judge
(concurring). I concur in the opinion of the court, but think we should go further. The complainant set up in its bill ownership of a trade-mark for the word “Howard” registered under the act of 1881 (Act March 3, 1881, c. 138, 21 Stat. 502) and of another such trade-mark registered under the act of 1905 (Act Feb. 20, 1905, c. 592, 33 Stat. 724), and prayed that it might be declared the exclusive owner of both. The defendant in its answer alleged that both these trade-marks were registered without authority of law and *156in its counterclaim prayed for affirmative relief, viz., that such registrations be declared invalid. This is relief we have power to grant, and I think we should do so because as to the trade-mark registered under the act of 1881 there is no evidence that it was ever used, in commerce with foreign countries or with the Indian tribes, and as for the trademark registered under Act Feb. 20, 1905, it was a surname and not used for 10 years before the passage of the act or displayed in such a particular or distinctive manner as to fall within the exception contained in section 5 (Comp. St. 1913, § 9490), and so was not entitled to registration. The defendant duly assigned error to the decree in this respect and argued the question in its brief and at the hearing.